                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 LEONARD RANSOM, JR.,                             Case No. 1:11-cv-01709-LJO-EPG (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
 v.                                               AD TESTIFICANDUM TO TRANSPORT
                                                  GEORGE REED, CDC #H-85916,
 DANNY HERRERA and RICKY                          WITNESS
 BRANNUM,
                Defendants.                       DATE: September 24, 2019
                                                  TIME: 8:30 a.m.

        George Reed, inmate, CDC #H-85916, a necessary and material witness for Plaintiff in
proceedings in this case on September 24, 2019, is confined at California State Prison, Los
Angeles County, 44750 60th Street West, Lancaster, CA 93536, in the custody of the Warden.
In order to secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate before Chief Judge
Lawrence J. O’Neill, Courtroom #4, 7th Floor, United States Courthouse, 2500 Tulare Street,
Fresno, California, on September 24, 2019, at 8:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Los Angeles County

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.


      Dated:   August 22, 2019                           /s/
                                                  UNITED STATES MAGISTRATE JUDGE
